[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE (#127)
Before the court is the third party plaintiffs' motion to strike the second special defense, fourth special defense, counterclaim and four claims for relief filed by the third party defendant.
The second special defense purports to raise the statute of frauds. The third party complaint makes no allegations which would make the statute of frauds relevant in this case. In addition, it is not necessary to allege the statute of frauds as a special defense. Practice Book Section 164.
The fourth special defense alleges an "improper joinder." The exclusive remedy for misjoinder is by way of a motion to strike. Practice Book Section 198.
The counterclaim amounts to nothing more than a denial of the claim being made in the third party complaint. If it is claimed that the counterclaim is a suit for damages based on the vexatious suit statute, then the allegations fail to set forth such a claim.
Since the counterclaim is to be stricken it is not necessary to take up the various prayers for relief which have been requested to be stricken.
Therefore, the motion to strike is granted in its entirety. The second special defense, fourth special defense and the counterclaim are all ordered stricken.
THE COURT William L. Hadden, Jr., Judge CT Page 7991